Citation Nr: 1021969	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  03-32 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney




ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 
1969 to March 1971, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
During the pendency of the appeal the Veteran has relocated 
several times and, consequently, jurisdiction over his claim 
has changed.  The RO in Buffalo, New York, certified his 
appeal to the Board.

Very recently, in April 2010, the Veteran's attorney 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304(c) (2009).


FINDING OF FACT

There is probative (competent and credible) evidence linking 
the Veteran's PTSD to stressful events that, as likely as 
not, occurred during his military service - including 
especially in combat while stationed in Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he developed PTSD as a result of his 
combat experiences in Vietnam.  For the reasons and bases set 
forth below, the Board finds that the evidence supports his 
claim or, at the very least, is in relative equipoise - 
meaning about evenly balanced for and against his claim, so 
it must be granted with resolution of all reasonable doubt in 
his favor.  38 C.F.R. § 3.102.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires:  [1] a current medical 
diagnosis of this condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV) (presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f).

The Veteran has the required DSM-IV diagnosis of PTSD based 
on combat experiences during the Vietnam era.  A private 
treatment report from M.L.C., M.D., dated in April 2010, list 
a diagnosis of PTSD from those combat experiences in Vietnam.  
Since the record contains this required diagnosis of PTSD, 
which, according to Cohen v. Brown, 10 Vet. App. 128 (1997), 
presumably was made in accordance with the DSM-IV criteria 
both in terms of the adequacy and sufficiency of the 
stressors claimed, the first requirement for establishing 
entitlement to service connection for PTSD has been 
satisfied.  Consequently, resolution of this case turns on 
whether there also is credible supporting evidence that a 
claimed in-service stressor actually occurred, and, if so, 
whether there is medical evidence of a causal relationship or 
correlation between the Veteran's PTSD and the verified in-
service stressor.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").

As the Board will discuss, there is indeed this additional 
necessary evidence supporting the claim.

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service to 
support this diagnosis varies depending on whether the 
Veteran "engaged in combat with the enemy."  Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is shown through military 
citation or other appropriate evidence that a Veteran engaged 
in combat with the enemy, and the 
claimed stressors are related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence of their actual occurrence, provided 
the testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 C.F.R. 
§ 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

The Veteran's DD Form 214 does not conclusively establish 
that he engaged in combat with an enemy force.  The record 
confirms that he served in Vietnam during the Vietnam Era and 
that his military occupational specialty (MOS) was radio 
operator.  He received the Vietnam Service Medal, the 
National Defense Service Medal and the Vietnam Campaign 
Medal.  These medals, while commendable in their own right, 
are not prima facie evidence he engaged in combat with an 
enemy force.  In addition, he was not awarded any other 
commendation typically associated with valor or heroism shown 
while engaged in combat with an enemy force.  So this 
evidence does not confirm his engagement in combat.  
See VAOPGCPREC 12-99 (October 18, 1999).

The Veteran's other military personnel records show he 
received two Article 15s, one in February 1970 prior to 
deploying to Vietnam for being absent without leave (AWOL) 
and another in January 1971, while stationed in Vietnam, for 
not reporting to his assigned post.  



In a May 2002 letter, the Veteran reported that 

While on guard in Long Bien, Viet Nam in December 1970, 
I was ordered to fire upon a Vietnamese outside our 
perimeter, who was thought to be tampering with our 
claymores and turning them 180 degrees back into the 
direction of our perimeter.  I fired a burst of three 
(3) rounds from an M16, at approximately 250 yards with 
all fired rounds hitting my target and disabling the 
intruder.  The [military police] then arrived and went 
outside our perimeter and transported the dead intruder 
back into our perimeter.  When the MPs arrived back into 
our perimeter, I was told that it was a South Vietnamese 
civilian boy, approximately 16 years old, who was 
collecting the metals to probably sell for scrap.	

The details of this event were submitted to the U.S. Joint 
Services Records Research Center (JSRRC) for independent 
verification but could not be corroborated.

According to a January 1998 psychiatric report from R.A.S., 
M.D., the Veteran reported his Vietnam experiences as serving 
three months in Vietnam and seeing fairly infrequent combat.  
His squad was assigned to protect the first infantry base 
camp and would occasionally be involved in a fire fight.  An 
April 1998 psychiatric assessment lists "went to Vietnam-
light combat Army" under military history.

A May 2003 letter from G.J.B., M.D., indicates treatment for 
combat-related PTSD.

An April 2010 letter from M.L.C., M.D., indicates the Veteran 
developed PTSD during his active duty service in Vietnam.  
Dr. M.L.C. concluded the Veteran's exposure to significant 
combat and witnessing atrocities perpetrated on children 
and noncombatants led to the development of his PTSD.



It is questionable whether this claimed stressor in service 
of having been involved in the mistaken shooting death of 
this 16 year old South Vietnamese civilian boy is the type of 
incident capable of independent verification so long after 
the fact.  There is no inherent reason, however, to doubt or 
question the veracity of this allegation that this 
unfortunate event occurred, especially since the Veteran has 
given a rather consistent account of it.  Cf. Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability, including during service, even where not 
corroborated by contemporaneous medical evidence).

The Veteran received an Article 15 before being deployed to 
Vietnam, but he also received another immediately following 
this alleged event, in turn tending to further corroborate 
his account of this incident and resulting reaction.  His 
evaluating therapists believe that event led to him later 
developing PTSD.  Therefore, since the event is consistent 
with the circumstances and conditions of his service and is 
of a combat nature, it does not need further verification.  
VA's General Counsel has explained that the ordinary meaning 
of the phrase "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b) [and the implementing regulation 38 
C.F.R. § 3.304(d) and (f)(2)], requires the Veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of sections 1154(b) and 3.304(d) and (f)(2) must 
be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).

So, here, resolving all reasonable doubt in his favor, the 
Veteran's military personnel records and the additional 
information obtained suggest he encountered combat situations 
during his tour in Vietnam and resultantly has PTSD.  
Given the nature of his military duties and responsibilities 
in Vietnam, it is as likely as not he encountered combat 
situations of the type described.  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  


Rather, an Appellant need only offer independent evidence of 
a stressful event that is sufficient to imply his personal 
exposure.  For example, in Pentecost v. Principi, 16 Vet. 
App. 124 (2002), the Court held that a Veteran need not 
corroborate his actual physical proximity to (or firsthand 
experience with), and personal participation in, rocket 
attacks while stationed in Vietnam.  Instead, the mere fact 
that his unit was stationed there when the attacks occurred 
is enough to presume he was subjected to the attacks.

So it is presumed the Veteran's stressor occurred, as 
alleged, especially seeing as though there is no evidence to 
the contrary.  Thus, no further developmental or 
corroborative evidence is needed to verify this claimed 
event.  38 C.F.R. § 3.304(f)(2).  Therefore, again, when 
resolving all reasonable doubt in his favor, the Board finds 
that his PTSD was incurred in service.  See Ashley v. Brown, 
6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the Veteran shall 
prevail upon the issue).  As such, the Board is granting the 
appeal of this claim.

Given this favorable outcome, there is no need to discuss 
whether VA has satisfied its duties to notify and assist the 
Veteran with this claim pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100, et seq.




ORDER

The claim for service connection for PTSD is granted.




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


